DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 5-6, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo, US 2020/0411567 (corresponding to US 11,037,958).
In re Claim 1, Luo discloses a transistor (Fig. 2) comprising: a gate electrode 20; a dielectric layer 30; source 50 and drain 60 electrodes; and a channel layer 40 having an upper surface (a top  of 403), a lower surface (a bottom of 401), and a middle portion 402 between the upper surface (the top  of 403) and the lower surface (the bottom of 401), wherein the source 50 and drain 30 electrodes electrically contact the upper surface of the channel layer 40 and the channel layer 40 has a first carrier concentration (say, C1) proximate to the upper surface (the top  of 403) of the channel layer 40, and a second carrier concentration (say, C2) in the middle portion 402 of the channel layer 40, and the first carrier concentration C1 is less ([0060]) than the second carrier concentration C2 (Fig. 2, [0046-0068]).
In re Claim 2, Luo discloses the  transistor of claim 1, wherein the channel layer 40 has a third carrier concentration (say, C3) proximate to the lower surface (the bottom of 401) of the channel layer 40, and the third carrier concentration C3 is less than the second carrier concentration C2 ([0060]).
In re Claim 3, Luo discloses the transistor of claim 2, wherein the channel layer 40 comprises: a first oxide semiconductor layer 401 having a first oxygen concentration (say, 1OC); a second oxide semiconductor layer 402 having a second oxygen concentration (say, 2OC); and a third oxide semiconductor layer 403 having a third oxygen concentration (say, 3OC), wherein the second oxide semiconductor layer 402 is located between the first oxide semiconductor layer 401 and the third oxide semiconductor layer 403; and wherein the second oxygen concentration 2OC is lower than the first oxygen concentration 1OC and the third oxygen concentration 3OC (Fig. 2; [0061-0065]).
In re Claim 5, Luo discloses the  transistor of claim 3, wherein the dielectric layer 30 is located adjacent the first oxide semiconductor layer 401 opposite the second oxide semiconductor layer 402, and the gate electrode 20 is located adjacent the dielectric layer 30 opposite the first oxide semiconductor layer 401 (Fig. 2).
In re Claim 6, Luo discloses the transistor of claim 5, wherein the dielectric layer 30 comprises a material selected from a group consisting of hafnium oxide (HfO2), hafnium silicon oxide (HfSiO), hafnium tantalum oxide (HfTaO), hafnium titanium oxide (HfTiO), hafnium zirconium oxide (HfZrO), zirconium oxide (ZrO2), titanium oxide(TiO2), alumina (A1203), hafnium dioxide-alumina (HfO2-A1203), tantalum oxide (Ta205), SiOx/SiNy/SiOx ([0046]) or ferroelectrics.
Claims  15-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0013003.
In re Claim 15, Yamazaki discloses a method of forming an oxide semiconductor transistor, comprising: depositing a gate electrode 200; depositing a dielectric layer 204; depositing a channel layer (208_1a, 208_2a; 208_3a) (fig. 5A), comprising: depositing a first oxide semiconductor layer 208_1a having a first oxygen concentration (say, 1OC)  using a physical vapor deposition process in an environment having a first flow rate ratio of O2/(Ar + O2) ([0121]); depositing a second oxide semiconductor layer 208_2a having a second oxygen concentration (say, 2OC) using a physical vapor deposition process in an environment having a second flow rate ratio of O2/(Ar + O2); depositing a third oxide semiconductor layer 208_3a having a third oxygen concentration (say, 2OC) using a physical vapor deposition process in an environment having a third flow rate ratio of O2/(Ar + O2), wherein the second flow rate ratio of O2/(Ar + O2) is lower than the first flow rate ratio and the third flow rate ratio of O2/(Ar + O2), and wherein the second oxygen concentration 2OC is lower than the first oxygen concentration 1OC and the third oxygen concentration 3OC; and forming a source electrode 220a and a drain electrode 202b in contact with the channel layer (208_1a, 208_2a; 208_3a) (Figs. 4-7; [0061-0150]).
In re Claim 16, Yamazaki discloses the  method of claim 15, wherein depositing the channel layer (208_1a, 208_2a; 208_3a) is performed by physical vapor deposition ([0121]).
In re Claim18, Yamazaki discloses the method of claim 15, wherein the first and third flow rate ratios of 02/(Ar + 02) are greater than 0.05 and less than 1 ([0121]).
In re Claim 20, Yamazaki discloses the method of claim 15, wherein the first oxide semiconductor layer, the second oxide semiconductor layer, and the third oxide semiconductor layer comprise compositions of InxGayZnzMO, wherein M is selected from the group consisting of Ti, Al, Ag, Si, Sn and combinations thereof, and a ratio of In:Ga:Zn:M is identical in each of the first oxide semiconductor layer 208_1a, the second oxide semiconductor layer 208_2a, and the third oxide semiconductor layer 208_3a.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claim 3 above.
In re Claim 4, Luo discloses all limitations of claim 4 except for that the first oxygen concentration 1OC and the third oxygen concentration 3OC are equal.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of the too small on-state current of the thin film transistor is. (See, for example, Luo’ [0005]);
(2) There had been a finite number (only two) of identified, predictable potential solutions to the recognized problem, namely:
I. the first oxygen concentration 1OC and the third oxygen concentration 3OC are equal.
II. the first oxygen concentration 1OC and the third oxygen concentration 3OC are different;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the transistor of Luo successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 9, Luo discloses all limitations of claim 9 except for that a thickness of the second oxide semiconductor layer 402 is greater than a combined thickness of the first oxide semiconductor layer 401 and the third oxide semiconductor layer 403.
The difference between the Applicant’s claim 9 and Luo’s reference is in the specified ratio of the thicknesses. It is known in the art that thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the thickness of the second oxide semiconductor layer 402 is greater than a combined thickness of the first oxide semiconductor layer 401 and the third oxide semiconductor layer 403, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 10, Luo discloses all limitations of claim 10 except for that a ratio of a carrier concentration in the second oxide semiconductor layer 402 to the first oxide semiconductor layer 401 is in a range of 1:109. It is known in the art that carrier concentration is a result effective variable – because specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified carrier concentration in the second oxide semiconductor layer 402 to the first oxide semiconductor layer 401, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I). 

Claims 7-8, 11-14,  are rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claim 3 above, and further in view of Yamazaki, US 2018/0013003.
In re Claim 7, Luo discloses all limitations of claim 7, including that the source 50 and drain 60 electrodes comprise a conductive metal material ([0083]), except for that the first oxide semiconductor layer 401, the second oxide semiconductor layer 402 and the third oxide semiconductor layer 403 comprise InxGayZnzMO, wherein M is selected from the group consisting of Ti, Al, Ag, Si, Sn and combinations thereof and 0 <(x, y, z) <1.
The difference between the Applicant’s claim 7 and Luo’s reference is in the specified material use in the semiconductor layers.
Yamazaki teaches a transistor wherein  the first oxide semiconductor layer 208i_1, the second oxide semiconductor layer 2081_2 and the third oxide semiconductor layer208i_3 comprise InxGayZnzMO, wherein M is selected from the group consisting of Ti, Al, Ag, Si, Sn and combinations thereof and 0 <(x, y, z) <1 (Figs. 4; [0061- 0078]).
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute the first oxide semiconductor layer 401, the second oxide semiconductor layer 402 and the third oxide semiconductor layer 403 comprised InxGayZnzO with Yamazaki’s InxGayZnzMO, wherein M is selected from the group consisting of Ti, Al, Ag, Si, Sn and combinations thereof and 0 <(x, y, z) <1, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 8, Luo taken with Yamazaki discloses the transistor of claim 7, wherein the first oxide semiconductor layer, the second oxide semiconductor layer and the third oxide semiconductor layer comprise different compositions of InxGayZnzMw (Yamazaki:[0061-0078]).

In re Claim 11, Luo discloses a method of forming an oxide semiconductor transistor, comprising: depositing a gate electrode 20 (Fig. 2); depositing a dielectric layer 30; depositing a channel layer 40, comprising: depositing a first oxide semiconductor layer 401; depositing a second oxide semiconductor layer 402; depositing a; wherein a second oxygen concentration (say, 2OC) of the second oxide semiconductor layer 402 is lower than a first oxygen concentration (say, 1OC) of the first oxide semiconductor layer 401; and forming a source electrode 50 and a drain electrode 60 in contact with the channel layer 40 (Fig. 2, [0046-0068]).
Luo does not specify that first oxide semiconductor layer 401 comprising InxGayZnzMO, wherein M is selected from the group consisting of Ti, Al, Ag, Si, Sn and combinations thereof, and 0 <(x, y, z) <l; the second oxide semiconductor layer 402 comprising InxGayZnzMO, wherein M is selected from the group consisting of Ti, Al, Ag, Si, Sn and combinations thereof, wherein a composition of the second oxide semiconductor layer 402 is different from a composition of the first oxide semiconductor layer 401; third oxide semiconductor layer 403 comprising InxGayZnzMO, wherein M is selected from the group consisting of Ti, Al, Ag, Si, Sn and combinations thereof, wherein a composition of the third oxide semiconductor layer 403 is different from the composition of the second oxide semiconductor layer 402. 
The difference between the Applicant’s claim 11 and Luo’s reference is in the specified composition of the first oxide semiconductor layer 401, the second oxide semiconductor layer 402; and the third oxide semiconductor layer 403. 
Yamazaki teaches a method wherein  the first oxide semiconductor layer 208i_1, the second oxide semiconductor layer 2081_2 and the third oxide semiconductor layer208i_3 comprise InxGayZnzMO, wherein M is selected from the group consisting of Ti, Al, Ag, Si, Sn and combinations thereof and 0 <(x, y, z) <1 (Figs. 4; [0061- 0078]).
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute the first oxide semiconductor layer 401, the second oxide semiconductor layer 402 and the third oxide semiconductor layer 403 comprised InxGayZnzO with Yamazaki’s InxGayZnzMO, wherein M is selected from the group consisting of Ti, Al, Ag, Si, Sn and combinations thereof and 0 <(x, y, z) <1, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

In re Claim 12, Luo taken with Yamazaki discloses all limitations of claim 12 except for that depositing the channel layer 40 is performed by at least one of atomic layer deposition and physical vapor deposition. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the specified atomic layer deposition and physical vapor deposition since it was known in the semiconductor art that they are well-known and routine techniques for the channel deposition. (MPEP2144.I.).
In re Claim 13, Luo taken with Yamazaki discloses all limitations of claim 12 except for that method of claim 11, wherein the composition of the first oxide semiconductor layer 401 and the composition of the third oxide semiconductor layer 403 are the same. It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to use the composition of the first oxide semiconductor layer 401 and the composition of the third oxide semiconductor layer 403 are the same since it was known in the art that it is significant simplify the production process. (MPEP2144.I.)
In re Claim 14, Luo taken with Yamazaki discloses the method of claim 11, wherein the second oxygen concentration (say, 2OC) of the second oxide semiconductor layer 402 is lower than a third oxygen concentration (say, 3OC) of the third oxide semiconductor layer 403 (Luo: [0060-0063]).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 15 above.
In re Claim 17. Yamazaki discloses all limitations of claim 17 except for  annealing the channel layer (208_1a, 208_2a; 208_3a). It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to use annealing the channel layer since it was known in the art that annealing is well-known and routine procedure in semiconductor technology. (MPEP2144.I.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo, US2019/0386083;
Luo. US 10.658,446

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893